Citation Nr: 1735766	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  03-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for acute bronchitis and asthma, to include as a result of exposure to asbestos and as secondary to sleep apnea.  

4.  Entitlement service connection for sinus/allergy disability, to include as secondary to service-connected sleep apnea.  

5.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to service-connected sleep apnea and major depressive disorder.  

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea and major depressive disorder.

7.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for an eye disorder.  

9.  Entitlement to an increased disability evaluation for tinea pedis, currently rated as 10 percent disabling.  

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing is of record.  

This matter was previously before the Board in July 2009 at which time it was, in pertinent part, remanded for further development.  

The issues of entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea and major depressive disorder; service connection for hypertension, to include as secondary to service-connected sleep apnea and major depressive disorder; service connection for a gastrointestinal disorder; service connection for an eye disorder; service connection for acute bronchitis and asthma, to include as a result of exposure to asbestos and as secondary to sleep apnea; service connection for sinus/allergy disability, to include as secondary to service-connected sleep apnea; entitlement to an increased disability evaluation for tinea pedis, currently rated as 10 percent disabling; and entitlement to a TDIU are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  .


FINDINGS OF FACT

1.  The Veteran's current left shoulder disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, and did not manifest to a compensable degree in the year following separation from service.

2.  Any current cervical spine disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, and did not manifest to a compensable degree in the year following separation from service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 

Left Shoulder

The Veteran maintains that his current left shoulder disorder had its onset in service and has continued to the present time.  

A review of the Veteran's service treatment records reveals that at the time of a July 1976 visit, he complained of shoulder pain.  He was also seen in November 1984 with complaints of left shoulder, with a diagnosis of left scapular muscle spasm being reported at that time.  No further complaints or findings of left shoulder problems were reported in service.  At the time of the Veteran's December 1984 service separation examination, normal findings were reported for the upper extremities.  In the notes section of the examination, there were no reports or findings related to the left shoulder.  On his December 1984 service separation report of medical history, the Veteran cheeked the "no" box when asked if he had or had ever had a painful or trick shoulder or elbow.  While the Veteran did check the "yes" box when asked if he had or had ever had arthritis, bursitis, or rheumatism, the notes section of the report stated refer to the December 1984 separation examination notes section, which as noted above, made no reference to a left shoulder problem.  

The Veteran did not report having any left shoulder problems on his initial application for compensation, received in June 1985.  There were also no complaints or findings of a left shoulder disorder at the time of a September 1985 VA examination.  The Veteran also did not report having left shoulder problems when making a claim for a hip disorder in May 1986.  

At his April 2009 hearing, the Veteran reported playing sports in the service and being hit many times in the shoulder area.  He also noted injuring his left shoulder when lifting an egress on a C-130 airplane.  He noted having been to a doctor for cortisone shot in that arm.  He stated that his left shoulder had bothered him since service.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in August 2010.  At that time, the Veteran reported injuring his left shoulder while playing basketball in 1983.  X-rays performed at that time revealed mild degenerative changes of the left acromioclavicular joint and a slight contour deformity, which could represent degenerative change and sequela of old trauma.  

Following examination of the Veteran and review of the claims file, the examiner indicated that it was less likely as not (less than 50/50 probability) the left shoulder condition reflected in the service treatment report in July 1976 discussing pain in the shoulders was a chronic condition and the assessment of left scapular muscle spasms in November 1984 for one week was a chronic condition.  The separation examination was normal.  She noted that although the current diagnostic studies revealed mild degenerative changes of the left acromioclavicular joint, this was at least likely than not related to normal wear and tear of the joint due to aging.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current left shoulder disorder had its onset in service.  While the Board notes that the Veteran was treated for left shoulder problems in service, normal findings were reported for the upper extremities on his December 1984 service separation examination, with no findings being made regarding the left shoulder in the summary section of the report.  Furthermore, on his December 1984 separation report of medical history, the Veteran denied having a painful or trick shoulder.  While he did check the yes box when asked if he had arthritis, rheumatism or bursitis, as noted above, the notes section of that report referred to the service separation examination report summary section, which contained no findings of left shoulder problems.  The Veteran also did not report having any left shoulder problems on his initial application for compensation or in a subsequent request for service connection.  The weight of the evidence demonstrates that the Veteran did not sustain a chronic left shoulder injury or disease or chronic arthritis symptoms during active service.

The Veteran has asserted that he has experienced left shoulder pain since service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of left shoulder problems on his December 1984 service separation report of medical history.  The Veteran also did not report having left shoulder problems at the time of his initial VA examination.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, on his initial application for compensation, the Veteran did not report having left shoulder problems or problems that could be causing his shoulder disorder.  This suggests to the Board that there was no pertinent left shoulder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left shoulder disorder at the time of the initial application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from left shoulder problems since service, or the lack of left shoulder symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed left shoulder disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of left shoulder symptoms since service are not credible. 

The Veteran has related his left shoulder problems to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of degenerative joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  The Veteran's lay statements on the question of relating the current left shoulder disorder to service are not competent in the present case.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current left shoulder disorder to his period of service.  He has not provided either medical evidence or an opinion to support that proposition.  In contrast, the August 2010 VA examiner indicated that the Veteran's left shoulder disorder was not related to his period of service.  This opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed left shoulder disorder is etiologically related to his period of service. 

In this case, the left shoulder disorder, including arthritis, was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The weight of the competent evidence demonstrates that the currently diagnosed left shoulder disorder was neither incurred in nor related to active service.  For these reasons, the Board finds that service connection for a left shoulder disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Cervical Spine

The Veteran maintains that he currently has a cervical spine disability which began in service and has continued to the present time.  

At the outset, the Board notes that service connection is currently in effect for degenerative arthritis of the lumbar spine with intervertebral disc degeneration and resulting lower extremity radiculopathy.  

Service treatment make no reference or findings to cervical spine complaints or diagnoses.  At the time of the Veteran's December 1984 service separation examination, normal findings were reported for the neck and spine.  In the notes section of the report, it was indicated that the Veteran had had back pain since 1977 but there was no reference to the Veteran's neck or cervical spine.  While the Veteran checked the "yes" boxes for recurrent back pain and arthritis, rheumatism and bursitis on his December 1984 service separation report of medical history, the note section of that report indicated that reference should be made to the notes section in the separation examination, which contained no notations of neck problems.  

The Veteran did not report having any cervical spine problems on his initial application for compensation, received in June 1985.  There were also no complaints or findings of cervical spine problems at the time of a September 1985 VA examination.  The Veteran also did not report having cervical spine problems when making a claim for a hip disorder in May 1986.  

At his April 2009 hearing, the Veteran reported having fallen off a fire truck in service.  He indicated that his back problems started at that time.  

In conjunction with the July 2009 Board decision/remand, wherein his claim for service connection for a back disorder was reopened, the Veteran was afforded a VA examination in August 2010.  At that time, the Veteran reported having injured his low back in 1976.  There was no indication that he had injured his cervical spine.  X-rays of the cervical spine revealed no significant degenerative changes with otherwise normal findings.  The examiner indicated that the evidence did not show that the Veteran had a chronic cervical spine problem.  She further noted that according to literature, arthritis could be caused by normal wear and tear of the spine, aging, trauma, overuse, or chronic strain when stress was placed on the spine.   

VA treatment records associated with the record subsequent to the examination contain no record of any complaints, findings, or treatment relating to the cervical spine.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current cervical spine disorder had its onset in service.  The Veteran's service treatment records do not demonstrate that he was treated for a cervical spine/neck disorder in service.  Normal findings were reported for the neck and spine at the time of the Veteran's December 1984 service separation examination, with no findings being made regarding the cervical spine/neck in the summary section of the report.  Furthermore, on his December 1984 separation report of medical history, the Veteran did not report having cervical spine/neck problems.  While he did check the "yes" box when asked if he had arthritis, rheumatism or bursitis, as noted above, the notes section of that report referred one to the service separation examination report summary section, which contained no findings of cervical spine/neck problems.  The Veteran also did not report having any cervical spine/neck problems on his initial application for compensation or in a subsequent request for service connection.  The weight of the evidence demonstrates that the Veteran did not sustain a cervical spine/neck injury or disease or chronic arthritis symptoms during active service.

The Veteran appears to be asserting that he has experienced cervical spine/neck pain since service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran not reporting having neck problems on his December 1984 service separation report of medical history.  The Veteran also did not report having neck/cervical spine problems at the time of his initial VA examination.  Furthermore, on his initial application for compensation, the Veteran did not report having cervical spine/neck problems or problems that could be causing his cervical spine disorder.  This suggests to the Board that there was no pertinent cervical spine/neck symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder at the time of the initial application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from cervical spine problems since service, or the lack of cervical spine symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed cervical spine disorder is related to his period of service.  For these reasons, the Board concludes that the assertions of cervical spine symptoms since service are not credible. 

The Veteran has related his cervical spine problems to his active service.  The Veteran's lay statements on the question of relating the current cervical spine disorder to service are not competent in the present case.  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current cervical spine/neck disorder to his period of service.  He has not provided either medical evidence or an opinion to support that proposition.  In contrast, the August 2010 VA examiner indicated that the Veteran did not have a chronic cervical spine problem related to his period of service.  This opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed cervical spine disorder is etiologically related to his period of service. 

In this case, any cervical spine disorder, including arthritis, was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The weight of the competent evidence demonstrates that the currently diagnosed cervical spine disorder was neither incurred in nor related to active service.  For these reasons, the Board finds that service connection for a cervical spine disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for a cervical spine disorder is denied.  


REMAND

As it relates to the claims of service connection for DM and hypertension, the Board notes that in the prior remand, it was specifically requested that the examiner render an opinion as to whether it was at least as likely as not that these disorders were related to the Veteran's period of service.  The examiner was further requested to render an opinion as to whether the Veteran's DM was etiologically related to his sleep apnea, to include by way of aggravation.  The Board notes that the VA examiner, in her August/September 2010 examination report, indicated that it was less likely than not that the Veteran's diabetes was etiologically related to his service-connected sleep apnea, to include by way of aggravation.  The examiner did not address whether the Veteran's DM was related to his period of service.  The Board does observe that in a September 2010 VA eye examination report, the examiner indicated that the Veteran developed diabetes after the military service and did not report exposure to Agent Orange or have a Southeast Asia tour.  The examiner further observed that the separation physical showed a family history of diabetes and indicated his diabetes was congenital.  He opined that his diabetes was not caused by or the result of military service.  Neither examiner addressed what relationship, if any, the Veteran's hypertension had to his period of service.  

Subsequent to the issuance of these opinions, the RO granted service connection for major depressive disorder and assigned a 50 percent disability evaluation.  

In his July 2017 written argument, the Veteran's representative noted that the Veteran was service-connected for both obstructive sleep apnea and major depressive disorder, both conditions which impaired his sleep.  He stated that currently accepted medical principles indicated a causal or aggravation link between mental health disabilities and/or chronic sleep impairment and many other conditions, including hypertension and DM.  He cited to several medical sources/articles to support his argument.  

Based upon the above, the Veteran should be afforded a new VA examination to determine the nature and etiology of any current hypertension and DM and their relationship, if any, to his periods of service and/or his service-connected sleep apnea or major depressive disorder.  

As to the issue of service connection for a gastrointestinal disorder, the Board notes that in a September 2012 VA addendum opinion, the August/September 2010 VA examiner indicated that it was less likely than not that the Veteran's gastrointestinal disorder was incurred in or caused by an inservice injury, event, or illness.  She also noted that GERD and heartburn could be brought on or made worse by different medications, to include sedative for insomnia or anxiety and antidepressant medication.  In his July 2017 written argument, the Veteran's representative noted the VA examiner's opinion opened the theory of secondary entitlement, where she noted causes of the condition could include many medications including those taken for pain (i.e., veteran's various service-connected orthopedic conditions) or for sleep impairment/insomnia, or for depression/anxiety, yet, the examiner failed to discuss whether any of the Veteran's specific medications for these conditions would have caused or aggravated the GERD.  As such, an additional opinion needs to be obtained on the issue of secondary service connection due to medications taken in connection with the Veteran's service-connected disabilities.  

As it relates to the claim of service connection for acute bronchitis and asthma, to include as a result of exposure to asbestos and as secondary to sleep apnea, the Board notes that in the prior remand, the examiner was requested to render an opinion as to whether it was at least as likely as not that the Veteran's acute bronchitis and asthma were related to his period of service.  The medical opinion with respect to these claims was to include consideration of whether either condition was etiologically related to the Veteran's presumed in service exposure to asbestos coincident with his duties as a fire protection specialist as well as the findings on an April 1975 chest x ray and the pulmonary function test results listed on the reports from a July 1982 periodic examination.  In the September 2010 VA examination report, the examiner opined that it was less likely than not that the Veteran's asthma and acute bronchitis condition were etiologically related to the Veteran's presumed inservice exposure to asbestos coincident with his duties as a fire protection specialist as well as the findings on an April 1975 chest x-ray and the pulmonary function test results listed on the reports form the July 1982 periodic examination.  The PFT was normal on the examination and the separation examination was normal.  The examiner noted that the Veteran did not have a diagnosis of related asbestos lung disease.  

While the examiner provided a portion of the opinion, she did not specifically indicate whether the Veteran's current asthma/ acute bronchitis was related to his period of service.  Moreover, while the examiner indicated that pulmonary tests performed at the time of the examination were normal, the results released demonstrate that there was a moderate obstructive lung defect.  The Board further observes that treatment records associated with the file subsequent to the examination contain diagnoses of asthma and acute bronchitis.  Given the foregoing, the Veteran should be afforded an additional VA examination to determine the etiology of any current respiratory disorder, and its relationship, if any, to his period of service.  

As to the issue of service connection for sinuses/allergies, the Board notes that the examiner indicated that the sinus condition was less likely than not.  The examiner indicated that the condition was not chronic in service and on examination, the sinus radiograph was negative for sinusitis.  While the examiner provided the requested opinion as to sinusitis, the examiner did not provide an opinion as to any allergies, including allergic rhinitis.  Treatment records added to the record subsequent to the examination contain diagnoses of sinusitis and allergic rhinitis on many occasions.  Based upon the above, the Veteran should be afforded an additional VA sinus examination, with the examiner rendering an opinion as to the etiology of any current sinus disorder/allergic rhinitis, if found, and its relationship to his period of service.  

As to the issue of service connection for an eye disorder, the Board notes that in the July 2009 remand, it was requested that the Veteran be afforded a VA examination to determine the nature and etiology of any current eye disorder and its relationship, if any, to his period of service.  The examiner was also to address whether the Veteran had an eye disability that was caused by or a symptom of diabetes.  The Veteran was afforded the requested examination in September 2010.  At the time of the examination, the examiner indicated that while the Veteran had had diabetic retinopathy this had cleared.  He also stated that the Veteran had a primary nuclear sclerotic cataract which was not caused by or the result of diabetes and was an aging problem.  

The Board notes that treatment records associated with the claims folder subsequent to the examination reveal that the Veteran currently has diabetic retinopathy.  As the issue of service connection for DM remains on appeal and requires further development, the issue of service connection for an eye disorder is inextricably intertwined with this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Moreover, the examiner did not specifically address whether it was at least as likely as not that any current eye disorder was related to the Veteran's period of service.  Given the foregoing, the Veteran should be afforded an additional VA eye examination to determine the nature and etiology of any current eye disorder and its relationship, if any, to his period of service or diabetes, if found to be present  

As to the issue of an increased evaluation for tinea pedis, the Board observes that the last comprehensive VA examination afforded the Veteran occurred in July 2010, more than 7 years ago.  The Board notes that the Veteran maintains that his current symptoms warrant an evaluation in excess of that which is currently assigned.  Based upon the above, the Veteran should be afforded a new VA examination to determine the current severity of his tinea pedis.  

As to the issue of a TDIU, the Board notes that as of April 6, 2017, the Veteran has been assigned a 100 percent schedular disability evaluation; however, the Veteran met the schedular criteria for a TDIU under 4.16(a) as of June 4, 2001.  The Board further notes that the TDIU issue is inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, although the Board obtained an opinion as to the Veteran's employability in September 2012, this opinion was based upon the Veteran's physical impairments.  The psychiatric examination was not performed prior to the issuance of the October 2014 supplemental statement of the case.  While this matter is in remand status, the Veteran should be scheduled for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education for the time period prior to April 6, 2017.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current DM.  All indicated tests and studies, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have DM? 

(b) Is it as likely as not (50 percent probability or greater) that any current DM had its onset in service or is otherwise related to service? 

(c) If not, is it at least as likely as not that the Veteran's current DM is caused and/or aggravated (permanently worsened) by any service-connected disability, including, but not limited to, his service-connected major depressive disorder and/or sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the DM prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  All indicated tests and studies, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have hypertension? 

(b) Is it as likely as not (50 percent probability or greater) that any current hypertension had its onset in service, within one year of service separation, or is otherwise related to service? 

(c) If not, is it at least as likely as not that the Veteran's current hypertension is caused and/or aggravated (permanently worsened) by any service-connected disability, including, but not limited to, his service-connected major depressive disorder and/or sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Detailed rationale is requested for any opinion that is rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have any eye disorders? 

(b) Is it as likely as not (50 percent probability or greater) that any eye disorder had its onset in service or is otherwise related to service?  

c) If not, is it at least as likely as not that the Veteran's current eye disorder is caused and/or aggravated (permanently worsened) by any service-connected disability, including but not limited to his service-connected sleep apnea, to include use of his CPAP mask?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the eye disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

When rendering this opinion the examiner is requested to address each eye disorder during the current appeal period from February 2001 to the present.  

Detailed rationale is requested for any opinion that is rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disorder.  All indicated tests and studies, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current gastrointestinal disorders?  

(b) Is it as likely as not (50 percent probability or greater) that any current gastrointestinal disorder had its onset in service or is otherwise related to service?

(c) If not, is it at least as likely as not that the Veteran's current gastrointestinal disorders are caused and/or aggravated (permanently worsened) by any service-connected disabilities, including but not limited to his service-connected orthopedic disorders, major depressive disorder and/or sleep apnea, to include medications taken for any service-connected disorder?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the gastrointestinal disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Detailed rationale is requested for any opinion that is rendered.

6.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include asthma/acute bronchitis.  All indicated tests and studies should be performed and all findings should be reported in detail. The entire record must be made available for review and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current respiratory disorders, including, but not limited to, asthma and acute bronchitis?  

(b) Is it as likely as not (50 percent probability or greater) that any current respiratory disorder had its onset in service or is otherwise related to service?

(c) If not, is it at least as likely as not that the Veteran's current respiratory disorders are caused and/or aggravated (permanently worsened) by any service-connected disabilities, including but not limited to his sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the respiratory disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Detailed rationale is requested for any opinion that is rendered.

7.  Schedule the Veteran for a VA sinus examination to determine the nature and etiology of any current sinus disorder, to include allergic rhinitis.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current sinus disorders, including, but not limited to, sinusitis and/or allergic 
rhinitis?  

(b) Is it as likely as not (50 percent probability or greater) that any current sinus disorder, including sinusitis or allergic rhinitis, had its onset in service or is otherwise related to service?

(c) If not, is it at least as likely as not that the Veteran's current sinus/allergy disorders are caused and/or aggravated (permanently worsened) by any service-connected disabilities, including but not limited to his sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the sinus/allergy disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Detailed rationale is requested for any opinion that is rendered.

8.  The RO/AMC should schedule the Veteran for a VA examination to assess the current manifestations of his service-connected tinea pedis.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be furnished to the examiner.

The examiner must respond to the following inquiries: 

(a) What percentage of the Veteran's entire body is affected by the skin disorders and what percentage of the exposed areas of the body are affected by the skin disorders? 

(b) The examiner must also note the types of medications that have been required for the Veteran's skin condition in the year preceding the examination.  The examiner must also comment on whether the Veteran uses medications for his skin disorder and whether the manifestations of his skin disorder warrant constant or nearly constant use of medication.

(c) The examiner is also requested to comment on the absence or presence of: exfoliation, exudation or itching (to include a notation of whether the itching is constant if present), lesions, ulceration, extensive exfoliation or crusting, and/or systemic or nervous manifestations, and/or if the skin disorder is exceptionally repugnant in nature. 

9.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education for the period prior to April 6, 2017.  Detailed history and explanation of the functional effects from February 2001 forward should be addressed by the examiner.  

10.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate remaining issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


